Citation Nr: 0813269	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  05-16 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than September 8, 
2003 for payment of a non-service-connected disability 
pension with aid and attendance benefits, including 
consideration of annual medical expenses.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1955. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted a 
non-service-connected pension with aid and attendance 
benefits, effective September 8, 2003.  

In May 2005, the veteran requested a hearing before the Board 
sitting at the RO, but he withdrew the request in February 
2008.  


FINDINGS OF FACT

1.  The veteran was born on December [redacted], 1934 and performed 
active naval service for greater than 90 days during the 
Korean Conflict, a period of war.  

2.  The veteran had no dependents during the period of time 
relevant to the claim on appeal.  The veteran received income 
from Social Security benefits of $1275.70, effective December 
2002 and $1301.60, effective December 2003.  The veteran 
reported total unreimbursed medical expenses of $1018.00 in 
November 2002 and $3,550.16 in 2003.  

3.  Competent medical evidence established that the veteran 
required the aid and attendance of another not earlier than 
August 28, 2003.  


CONCLUSION OF LAW

The criteria for an effective date earlier than September 8, 
2003 but not earlier than August 28, 2003 for payment of a 
non-service-connected pension have been met.  38 U.S.C.A. 
§§ 1513, 1521, 5312 (West 2002 & Supp.2007); 38 C.F.R. 
§§ 3.3, 3.271, 3.272, 3.400 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the RO sent correspondence in January 2003 which 
informed the veteran of the information and evidence required 
to substantiate the claim for nonservice connected pension 
benefits and which also informed him of the information and 
evidence VA was to provide and which the veteran was to 
provide.  In particular, the notice stated that the veteran's 
net worth and income must not exceed the maximum set by law.  
While the letter did not explicitly ask that the appellant 
provide any evidence in his possession that pertains to the 
claim, he was advised of the types of evidence that could 
substantiate his claim and to ensure that VA receive any 
evidence that would support the claim.  Logically, this would 
include any evidence in his possession.  

The VCAA letter did not, however, satisfy the requirements 
with respect to the veteran's claim for special monthly 
pension benefits based on the need for aid and attendance 
benefits.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the United States Court of Appeals for the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant. The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication. To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48-49 (2008) ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake at 46.

In this case, the Board finds that any notice error(s) with 
regard to the claim for aid and attendance did not affect the 
essential fairness of the adjudication.  The veteran was 
granted aid and attendance benefits and the RO explained in 
various adjudicatory notices how the effective date was 
assigned and how unreimbursed medical expenses were used in 
calculating his award.  See notice of award dated September 
25, 2003, and supplemental notice letter dated April 15, 
2004, along with the statement of the case.  The veteran 
submitted information concerning medical expenses incurred 
and the RO thereafter informed him in April 2004 that certain 
medical expenses could not be counted unless he provided 
exact dates.  The veteran did not subsequently provided any 
additional information.  Based on the notices provided to the 
veteran, the Board finds that a reasonable person could be 
expected to understand from those notices what information or 
evidence was required for him to receive an earlier effective 
date for aid and attendance benefits.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical assessments of the need for aid and attendance.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

The veteran contends that he was entitled to a non-service-
connected pension effective in November 22, 2002, the date 
that he contends was the date of receipt of his initial 
claim.  

A non-service-connected pension is payable to a veteran who 
is 65 years of age or older and who performed active 
military, naval, or air service during a period of war.  The 
rate of payment is the same as for a veteran who has 
otherwise been found to be totally and permanently disabled 
and is established, in part, based on the number of his 
dependents and the need for aid and attendance, and is 
reduced by the veteran's accountable annual income.  
Exclusions from income include unremimbersed medical expenses 
in excess of five percent of the maximum pension rate, not 
including additional pension authorized for the need for aid 
and attendance.  38 U.S.C.A. §§ 1513, 1521; 38 C.F.R. §§ 3.3, 
3.271, 3.272.  The rate of payment is adjusted annually.  
38 U.S.C.A. § 5312.  

Generally, the effective date of an award of pension based on 
an original claim or a claim reopened after final 
disallowance will be the date of receipt of claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  However, when an award of pension based on an 
original or reopened claim is effective for a period prior to 
the date of receipt of the claim, any additional pension 
payable by reason of the need for aid and attendance shall 
also be awarded for any part of the award's retroactive 
period for which entitlement to the benefit is established.   
38 C.F.R. § 3.401.  

Service personnel records showed that the veteran was born on 
December [redacted], 1934 and performed active naval service for 
greater than 90 days during the Korean Conflict, a period of 
war.  In his November 2002 claim, the veteran submitted 
documents that showed that he was divorced in 1991, has not 
remarried, and his children are no longer dependents. 

The earliest date stamp of receipt of the veteran's claim at 
the VA Regional Office in Philadelphia is November 26, 2002.  
The date stamp of receipt of a copy of the claim at the 
Regional Office in Atlanta is December [redacted], 2002.   

In November 2002, a private physician assessed the veteran's 
need for the aid and attendance of another person.  The 
physician noted that the veteran was not blind, bedridden, or 
confined to his home and that he was able to walk unassisted, 
bathe, dress, prepare meals, and attend to his own personal 
hygiene.  In March 2003, the RO denied special monthly 
compensation for aid and attendance but granted entitlement 
to a non-service-connected pension, subject to income 
limitations, effective December [redacted], 2002.  In his claim, the 
veteran reported a monthly income from social security 
benefits, no financial assets, and an unreimbursed medical 
expense of $1018.00 paid in November 2002.  Social Security 
records showed that the veteran received $1,275.00 per month 
or $15,300.00 per year.  In January 2004, the RO received the 
veteran's report of unreimbursed medical expenses in the 
entire year 2003 of $3,550.16.  

Effective December 1, 2001, the maximum improved pension rate 
for a veteran with no dependents was $9,556.00.  If the 
veteran was housebound, the rate was $11,679.00.  If the 
veteran required the aid and assistance of another, the rate 
was $15,945.00.  In every case, payment was the specified 
rate minus the amount of the veteran's accountable income.  
67 Fed. Reg. 36,671 (May 24, 2002).  

Effective December 1, 2002, the pension rates were increased 
to $9,690.00 with no dependents, $11, 843.00 if housebound, 
and $16169.00 if in need of aid and attendance.  Payment was 
the specified rate minus the amount of the veteran's 
accountable income.  68 Fed Reg. 5,342 (Feb 3, 2003).     

On August 28, 2003, a private physician again assessed the 
veteran's need for the aid and attendance of another person.  
The physician noted that the veteran was not blind or 
bedridden but was confined to his home, unable to walk 
without assistance, bathe, dress, or protect himself in the 
daily environment.  In September 2003, the RO granted special 
monthly compensation for the need for aid and attendance 
effective September 8, 2003, the date of receipt of the 
veteran's petition to reopen the claim.  

The Board concludes that an effective date earlier than 
September 8, 2003 but not earlier than August 28, 2003 for 
payment of a non-service-connected pension is warranted.  In 
this case, the veteran filed a claim for pension benefits in 
November 2002 and the RO then granted pension benefits but 
denied special monthly pension benefits in March 2003.  
Within one year of that rating decision, new and material 
evidence was received in the form of a physician's statement 
dated August 28, 2003, and received in September 2003, which 
showed that the veteran was in need of aid and attendance 
benefits.  See 38 C.F.R. § 3.156(b)(2007).  As the date 
entitlement arose, August 28, 2003, is later than the date of 
claim, November 2002, the appropriate effective date is 
August 28, 2003.  As no evidence prior to that date showed 
that aid and attendance benefits were necessary, an earlier 
effective date cannot be assigned.  

The Board concludes that the veteran was not entitled to 
payment of a non-service-connected pension prior to August 
28, 2003 because the veteran's annual accountable income 
exceeded the maximum rate of pension for a veteran who had 
not been granted entitlement to aid and attendance benefits.  
Even assuming, without deciding, that the entire veteran's 
reported unreimbursed medical expenses of $1018 in November 
2002 and $3,550.16 in 2003 were allowable exclusions, the 
veteran's accountable income was still greater than the rates 
of payment of $9,556.00 and $9,690.00 in effect at that time 
for a veteran without dependents, housebound status, or the 
need of aid and attendance.  Accordingly, the veteran's 
income was excessive and the payment of pension benefits was 
not authorized.  

However, as a higher maximum rate of pension was established 
on August 28, 2003, the veteran's annual accountable income 
was less than the maximum rate, and appropriate payment of 
pension benefits is warranted effective that date.   
							

ORDER

An effective date earlier than September 8, 2003 but not 
earlier than August 28, 2003 for payment of a non-service-
connected disability pension with aid and attendance 
benefits, including consideration of annual medical expenses, 
is granted, subject to the legal criteria governing the 
payment of monetary benefits.
  

____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


